PER CURIAM.
This court, proceeding in the manner outlined and recommended by the Supreme Court of the United States in Anders v. California, 386 U.S. 738, 744, 87 S.Ct. 1396, 18 L.Ed.2d 493, having deferred ruling on a motion of the public defender to withdraw as counsel for the indigent defendant-appellant, and having furnished appellant with a copy of the public defender’s memorandum brief, and having allowed the appellant a reasonable specified time within which to raise any points that he chose in support of his appeal, the appellant filed his response thereto. We have thereupon examined the brief filed by the public defender, the response of the appellant and the record filed in this cause. It appears therefrom that the appellant agrees with the statement of the facts as set forth in the memorandum brief of the public defender, but takes issue with the memorandum brief in that he urges that the admission of certain photographs was prejudicial in that they served no legal or logical purpose other than to inflame the minds of the jury. It appears from an examination of the record that the photographs were admitted under the rules of evidence and that they were not prejudicial to the appellant. Appellant’s only defense was a claimed accidental discharge of the death weapon. The admission of the photographs cannot be said to have prejudiced this defense.
Therefore, on consideration of the record and upon full examination of the pro*907ceedings, we conclude that the appeal is wholly frivolous. Appellant’s petition for the appointment of additional counsel is denied; the public defender’s motion to withdraw is granted and the judgment appealed is hereby affirmed.